


--------------------------------------------------------------------------------

Exhibit 10.2


PROMISSORY NOTE

    $340,000.00  Dated: February 27, 2014   

 
FOR VALUE RECEIVED, the undersigned, Seenu G. Kasturi, an individual
(“Borrower”), promises to pay to the order of American Restaurant Concepts,
Inc., a Florida corporation (“Lender”), in immediately available funds at the
address of Lender set forth in the Securities Purchase Agreement (as defined
below), or at such other location as Lender may designate in writing from time
to time, the principal amount of $340,000.00 together with interest computed in
the manner set forth below, in accordance with the following terms:
 
1.             Terms of Repayment.  The principal amount of this Note shall be
due and payable in four equal quarterly installments (each an “Installment
Payment”) in accordance with the following schedule:
 
(a)           $85,000 on or before June 30, 2014;
 
(b)           $85,000 on or before September 30, 2014;
 
(c)           $85,000 on or before December 31, 2014; and
 
(d)           $85,000 on or before March 31, 2015 (the “Maturity Date).
 
Interest on the outstanding principal balance of this Note shall accrue at the
rate of six percent (6%) per annum, and all accrued but unpaid interest
outstanding on the date an Installment Payment is due (each, an “Installment
Date”) shall be due and payable on that Installment Date.  Borrower shall have
the right to prepay the principal amount of this Note, in whole or in part,
together with any accrued but unpaid interest due on such principal amount, at
any time without penalty.  Unless otherwise agreed or required by applicable
law, all payments will be applied first to any charges, costs, expenses or late
fees then owed to Lender, next to accrued but unpaid interest, with any balance
applied to principal.
 
2.             Event of Default.  An “Event of Default” under this Note means
the occurrence of any of the following events (whether the reason for such event
of default shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body): (i) nonpayment of any
principal and interest when and as due under the terms of this Note; (ii) any
other material breach of the terms of this Note; (iii) the institution of any
proceedings by or against Borrower under any law relating to bankruptcy,
insolvency, reorganization or other form of debtor relief or Borrower’s making
an assignment for the benefit of creditors, or the appointment of a receiver,
trustee, conservator or other judicial representative for Borrower or any of its
respective properties; or (iv) an event of bankruptcy or insolvency of
Borrower.  Lender shall provide Borrower with written notice upon the occurrence
of an Event of Default and, provided the default is not cured within thirty (30)
days of the stated Event of Default, the entire principal and accrued interest
under this Note shall accelerate and become immediately due and payable.  Upon
the occurrence of an Event of Default, which occurrence is not cured within the
notice provisions, Borrower agrees to pay, and shall pay, all costs and expenses
(including attorney’s fees and expenses) reasonably incurred by Lender in
connection with the preservation and enforcement of Lender’s rights hereunder.
 

 

 

 

 
3.             Rights Under Securities Purchase Agreement.  This Note has been
issued pursuant to that certain Securities Purchase Agreement, dated February
27, 2014, by and between the Lender and Borrower (the “Securities Purchase
Agreement”), and Lender and Borrower are entitled to all the rights and
benefits, and subject to all the obligations, thereunder.
 
4.            Agreements of Borrower.  Borrower and any other party now or
hereafter liable for the payment of this Note, in whole or in part, hereby
severally: (i) waive demand, presentment for payment, notice of nonpayment,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration and all other notice, filing of suit and diligence in collecting
this Note, (ii) agree to the release of any party primarily or secondarily
liable hereon, (iii) agree that Lender shall not be required to first institute
suit or exhaust its remedies hereon against Borrower or others liable or to
become liable hereon or to enforce its rights against them, and (iv) consent to
any extension or postponement of time of payment of this Note and to any other
indulgence with respect hereto without notice thereof to any of them.
 
5.            Maximum Interest Rate.  Any interest rate provided for hereunder
that exceeds the maximum interest rate permitted by applicable law shall be
reduced to such maximum interest rate and any interest in excess of such maximum
rate paid to Lender shall be applied to reduce the principal balance of this
Note so that in no event shall Lender receive or be entitled to receive interest
in excess of the maximum amount permitted by applicable law.
 
6.            Amendments.  This Note may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
party against whom enforcement of any such amendment, modification or supplement
is sought.  Any amendment effected in accordance with this Section 6 shall be
binding upon Lender, each future holder and Borrower.  No waivers of, or
exceptions to, any term, condition or provision of this Note, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
 
7.            Successors and Assigns.  This Note shall bind Borrower and its
successors and assigns, and the benefits hereof shall inure to the benefit of
Lender and its successors and assigns; provided, however, that Borrower may not
transfer, pledge, hypothecate or assign this Note or any interest herein without
the prior written consent of Lender.  All references in this Note to “Borrower”
and “Lender” shall be deemed to apply to Borrower and Lender, respectively, and
to their respective successors and assigns.
 
8.            Severability.  If any provision of this Note or the application
thereof to any person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Note shall remain in full force and effect and
shall be reformed to render this Note valid and enforceable while reflecting to
the greatest extent permissible the intent of the parties hereto.
 
9.            Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
The undersigned has executed this Note as of the date set forth above.
 

 
BORROWER
      /s/ Seenu G. Kasturi     
Seenu G. Kasturi

 

2

 


 